Field, J.
This will was duly executed, and the testatrix was of sound mind. ■ It appears that she had previously executed a will, and, desiring to make some changes in it, gave instructions to Mr. Cobb to make the changes and “ bring the new will to her to be executed.” Mr. Cobb “ drafted the will according to his instructions,” carried it to her, and she signed it “ as her will in the presence of the witnesses,” who all attested it in her presence. “ Mr. Cobb then offered to read it to her, but she declined, saying that he could do so at some other time, and requested him to keep it in his custody, and it remained in his custody until” her “death, and she never read it, nor was it ever read to her.” The cause was heard by the court without a jury, and the court found that “ the contents of the paper, when Mrs. Klemm signed it, were what she intended they should be, and what she believed them to be, and she believed the instrument to be duly executed as her will.” Mr. Cobb received, nothing by the will. It is plain that, on such a finding, the will must be allowed, unless the law requires that a will be read by or to the person executing it. Such is not the law; it is sufficient if the court is satisfied, by competent evidence, that the contents of the will were known to and approved by the person executing it at the time it was executed as a will. Day v. Day, 2 Green Ch. 549. Pettes v. Brigham, 10 N. H. *168514. Parker v. Felgate, 8 P. D. 171. Morrell v. Morrell, 7 P. D. 68. Hastilow v. Stobie, L. R. 1 P. & D. 64. Cleare v. Cleare, L. R. 1 P. & D. 655. Moore v. Paine, 2 Lee, 595.
The decree of the Probate Court allowing the will must be

Affirmed.